Eustis, J.,
delivered the opinion of the court.
These are suits on bills of exchange drawn on Paris, and protested for non-acceptance and non-payment. Amidst , „ . „ the mass of questions raised in the defence of this case, there ís not one which has not been settled by the well known law of bills of exchange,- and the decisions of this court. , ° There was no necessity for any demand or protest for the non-payment of the bills. The non-acceptance by the drawees, and protest and notice to the drawer, fixed his *76responsibility. These being returned with a legal protest, entitled the holder to damages under the statute.
Foreign Rills returned with legal protest, entitle the holder to twenty per cent, damages, under the statute.
The judge in his charge to the jury, laid down the law correctly, as to the effect of a subsequent promise to pay; and we find no error in the verdict and judgment rendered in the court below.
• It is, therefore, affirmed with costs in both courts.